EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of the Schedule 13G (and any further amendment filed by them) with respect to the common stock, par value $0.001 per share, of Archipelago Learning, Inc., a Delaware corporation. Date: February 16, 2010 PROVIDENCE EQUITY PARTNERS V L.L.C. By: /s/ Raymond Mathieu Name: Raymond Mathieu Title: Attorney-in-Fact PROVIDENCE EQUITY GP V L.P. By: Providence Equity Partners V L.L.C., Its General Partner By: /s/ Raymond Mathieu Name: Raymond Mathieu Title: Attorney-in-Fact PROVIDENCE EQUITY PARTNERS V L.P. By: Providence Equity GP V L.P., Its General Partner By: Providence Equity Partners V L.L.C., Its General Partner By: /s/ Raymond Mathieu Name: Raymond Mathieu Title: Attorney-in-Fact PROVIDENCE EQUITY PARTNERS V-A L.P. By: Providence Equity GP V L.P., Its General Partner By: Providence Equity Partners V L.L.C., Its General Partner By: /s/ Raymond Mathieu Name: Raymond Mathieu Title: Attorney-in-Fact JONATHAN M. NELSON By: /s/ Raymond Mathieu Name: Raymond Mathieu Title: Attorney-in-Fact GLENN M.
